Exhibit 10.1

 
ROCKDALE SETTLEMENT AGREEMENT


This Settlement Agreement ("Agreement") is entered into by and between Spectrum
Net Profits, LLC, Spectrum Resources Corp., Spectrum Resources/Kingman Energy JV
I, Spectrum Resources/Kingman Energy JV II and Spectrum Resources/Kingman Energy
JV III, John Barton, and Rockdale Resources Corporation (individually, "Party"
and collectively, "Parties").
 
I.  Definitions
 
As used in this document, the following terms have the following meanings:
 
1. "Spectrum Net" means Spectrum Net Profits, LLC and all of its predecessors,
successors, affiliates, subsidiaries, assigns, members, servants, officers,
directors, employees, attorneys, consultants, contractors, subcontractors,
independent contractors, sureties, indemnitors, insurers, or agents, past,
present, and future.
 
2. "Spectrum Resources"  means Spectrum Resources Corp. and all of its
predecessors, successors, affiliates, subsidiaries, assigns, shareholders,
servants, officers, directors, employees, attorneys, consultants, contractors,
subcontractors, independent contractors, sureties, indemnitors, insurers, or
agents, past, present, and future.
 
3. "Spectrum I" means Spectrum Resources/Kingman Energy JV-1 and all of its
predecessors, successors, affiliates, subsidiaries, assigns, partners, servants,
officers, directors, employees, attorneys, consultants, contractors,
subcontractors, independent contractors, sureties, indemnitors, insurers, or
agents, past, present, and future.
 
4. "Spectrum II" means Spectrum Resources/Kingman Energy JV-2 and all of its
predecessors, successors, affiliates, subsidiaries, assigns, partners, servants,
officers, directors, employees, attorneys, consultants, contractors,
subcontractors, independent contractors, sureties, indemnitors, insurers, or
agents, past, present, and future.
 
5. "Spectrum III" Spectrum Resources/Kingman Energy JV-3 and all of its
predecessors, successors, affiliates, subsidiaries, assigns, partners, servants,
officers, directors, employees, attorneys, consultants, contractors,
subcontractors, independent contractors, sureties, indemnitors, insurers, or
agents, past, present, and future.
 
6. "Spectrum Entities" means Spectrum Net, Spectrum Resources, Spectrum I,
Spectrum II, and/or Spectrum III.
 
7. "Barton" means John Barton, individually.
 
8. "Rockdale" means Rockdale Resources Corporation and all of its predecessors,
successors, affiliates, subsidiaries, assigns, shareholders, servants, officers,
directors, employees, attorneys, consultants, contractors, subcontractors,
independent contractors, sureties, indemnitors, insurers, or agents, past,
present, and future.
 
 
 

--------------------------------------------------------------------------------

 
 
II.  Recitals
 
9. WHEREAS, Spectrum Net Profits, LLC is a Colorado limited liability company in
the business of oil and gas exploration, drilling, and production ; AND
 
10. WHEREAS, Spectrum Resources Corp. is a Colorado corporation in the business
of oil and gas exploration, drilling, and production; AND
 
11. WHEREAS, Barton is the President and Director of Spectrum Resources and
Spectrum Net; AND
 
12. WHEREAS, Spectrum I, Spectrum II, and Spectrum III are Texas joint ventures
in the business of oil and gas exploration, drilling, and production; AND
 
13. WHEREAS, Rockdale Resources Corporation is a Texas corporation in the
business of oil and gas exploration, drilling, and production, with Marc
Spezialy as its Chief Executive Officer; AND
 
14. WHEREAS, Barton was formerly a member of the board of directors for
Rockdale; AND
 
15. WHEREAS the parties to this Agreement all have a vested interest in avoiding
litigation amongst themselves relating to issues pertaining to, among others
things, Spectrum III and previous obligations under the March 8, 2013 and March
29, 2013 Agreement; AND
 
16. WHEREAS the parties to this Agreement warrant that they have complete and
full authority to execute this Agreement; AND
 
17. WHEREAS contemporaneously with this Agreement the Spectrum Entities and
Energy Capital Partners, LLC, a Texas limited liability company, John Barton,
RTO Operating, LLC, Brian Midtbo, Texas Private Oil Partners, L.P., Rick Wilber
and Marc Spezialy entered into a Confidential Settlement Agreement ("CSA");
 
18. WHEREAS the execution of this Agreement is not to be construed as an
admission of fault and liability and, in particular, the Parties recognize that
this Agreement is being entered into for settlement and compromise.
 
III.  Terms
 
19. In consideration of the promises and agreements contained herein, and other
good and valuable consideration including the avoidance of litigation amongst
some or all of the Parties, the Parties agree as follows:
 
20. By their execution of this Agreement, the Parties represent and warrant that
the following statements, inasmuch as each pertains to each Party, are true and
accurate, as of the Effective Date.
 
21. The  Parties to this Agreement agree to use their best efforts to facilitate
the performance of the CSA and agree not to take any action that would frustrate
the purpose of the CSA.
 
 
 

--------------------------------------------------------------------------------

 
 
22. The Spectrum Entities and Barton agree to indemnify Rockdale and their
officers, directors, agents, employees and all those in active concert with them
for any liability to a third party assessed to them as a result of any
malfeasance on the part of the Spectrum Entities and Barton.
 
23. Rockdale agrees to indemnify the Spectrum Entities and Barton and their
officers, directors, agents, employees and all those in active concert with them
for any liability to a third party assessed to them as a result of any
malfeasance on the part of Rockdale.
 
24. Except for the obligations contained herein, the Spectrum Entities and
Barton hereby release and forever discharge Rockdale and their officers,
directors, agents, employees and all those in active concert with
them.  Additionally, except for the obligations contained herein, Rockdale
hereby releases and forever discharge the Spectrum Entities and Barton and their
officers, directors, agents, employees and all those in active concert with
them.  This release is applicable to any and all past, present or future claims,
demands, obligations, actions, causes of actions, rights, damages, costs, losses
of services, expenses and compensation of any nature whatsoever, whether based
on a tort, contract or other theory of recovery, which the Spectrum Entities and
Barton, on the one hand, and Rockdale on the other, now have against each other,
whether now known or hereafter discovered, from the beginning of time to the
date of this Settlement Agreement.  This mutual release and discharge shall also
apply to the past, present and future insurers, officers, directors,
stockholders, attorneys, agents, servants, representatives, employees,
subsidiaries, affiliates, partners, predecessors, managers, members, successors
in interest, and assigns, and all other persons, firms or corporations with whom
the Parties have been, are now or may hereafter affiliated.
 
25. Any controversy or claim arising out of or relating to this Agreement, the
March 8 Agreement and/or the March 29 Agreement, or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules  and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Claims shall be heard by a single arbitrator. The place of arbitration
shall be Austin, Texas. The prevailing party shall be entitled to an award of
reasonable attorney fees and costs. The Commercial Arbitration Optional Rules
for Emergency Measures of Protection are also incorporated by the parties. The
award of the arbitrator shall be accompanied by a reasoned opinion.
 
26. This Agreement may be executed in facsimile or electronic counterparts, each
of which shall be deemed an original and which collectively shall constitute one
document.
 
AGREED TO EFFECTIVE this 3rd day of June 2013.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SPECTRUM NET PROFITS, LLC
By: /s/ John Barton                                                       
Printed Name: John Barton                                          
Title: Manager                                                               
SPECTRUM RESOURCES CORP.
By: /s/ John Barton                                                 
                         
Printed Name: John Barton                                     
Title: Manager                                                          
             
ROCKDALE RESOURCES CORPORATION
By: /s/ Marc Spezialy                                               
Printed Name:  Marc Spezialy                                 
Title: Chief Executive Officer                                   
               



 
SPECTRUM RESOURCES/KINGMAN ENERGY JV I
By: /s/ John Barton                                                     
Printed Name:   John Barton                                      
Title:   Manager                                                           


SPECTRUM RESOURCES/KINGMAN ENERGY JV II
By: /s/ John Barton                                                      
Printed Name:   John Barton                                       
Title:   Manager                                                            


SPECTRUM RESOURCES/KINGMAN ENERGY JV III
By: /s/ John Barton                                                      
Printed Name:   John Barton                                       
Title:   Manager                                                            